Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emeka Eke appeals the district court’s order granting summary judgment to the Bank of America, NA and dismissing his complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Eke v. Bank of America, NA, 3:09-cv-00488-RLW, 2010 WL 3122806 (E.D.Va. Aug. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.